Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 27, 2019

                                    No. 04-18-00523-CV

                             OHIO DEVELOPMENT, LLC.,
                                     Appellant

                                             v.

                 TAPATIO SPRINGS HOMEOWNERS ASSOCIATION,
                                  Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 15-405CCL
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
Sitting:      Rebeca C. Martinez, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

       On September 13, 2019, appellant filed a Motion for Rehearing. Appellant’s Motion for
Rehearing is DISMISSED as untimely filed. See Tex. R. App. P. 49.1, 49.8.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court